DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 6, 7, 10-13, 15-18, and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 9-12, 17, and 19 of U.S. Patent No. 10,187,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1, 4, 5, and 6 of the instant application is anticipated by claim 9, 11, 12, and 10 of the above recited patent.
Claim 7 of the instant application is anticipated by claim 10 of the above recited patent. 
Claims 10-12 of the instant application are anticipated by claim 10 of the above recited patent.

Claim 17 of the instant application is anticipated by claim 3 of the above recited patent.
Claims 18 and 20 of the instant application are anticipated by claims 17 and 19 of the  above recited patent.

Claims 1, 6, 7, 10-12, 16-19, and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5,11, 13, 14, 17-19, and 20 of U.S. Patent No. 10,491,280. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 1 of the instant application is anticipated by claim 11 of the above recited patent.
	Claims 6 and 7 of the instant application are anticipated by claims 13 and 14 of the above recited patent.
	Claims 10-12 of the instant application are anticipated by claim 1 of the above recited patent.
	Claims 16 and 17 of the instant application are anticipated by claims 4 and 5 of the above recited patent.
	Claims 18 and 19 of the instant application is anticipated by claims 17 and 18 of the above recited patent.
	Claim 20 of the instant application is anticipated by claims 19 and 20 of the above recited patent.
s 1, 10-12, and 18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 16 of U.S. Patent No. 10,205,504. Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	Claims 1 and 18 of the instant application are anticipated by claims 8 and 16 of the above recited patent, respectively.
	Claims 10-12 of the instant application are anticipated by claim 1 of the above recited patent.
	
Claims 1, 10-12, and 18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 16 of U.S. Patent No. 10,594,381. Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	Claims 1 and 18 of the instant application are anticipated by claims 8 and 16 of the above recited patent, respectively.
	Claims 10-12 of the instant application are anticipated by claim 1 of the above recited patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2, 3, 10-12, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zhang et al. (hereinafter referred to as “Zhang”, US 2016/0164591).
As to claims 1 and 18, Zhang teaches a user equipment device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Figs. 1 and 6, paragraphs [0106] and [0142]-[0145]), comprising: based on data selected from first channel state data for a channel, determining second channel state data for the channel (Figs. 1 and 6, paragraphs [0042], [0095]-[0099], [0103], [0105], and [0138]); and sending, to a network device, the second channel state data as an aperiodic configuration of the user equipment device (Figs. 1 and 6, paragraph [0100]).
	As to claims 2 and 19, Zhang further teaches that the determining the first channel state data of the channel based on the data selected from the second channel state data of the channel comprises reducing a complexity associated with aperiodic reporting according to a defined complexity criterion (i.e., good compromise between feedback overhead and system performance, paragraphs [0095] and [0132]).
	As to claim 3, Zhang further teaches that the data selected from the first channel state data comprises first rank information of the second channel state data and a first precoding matrix index of the second channel state data (Fig. 6, paragraphs [0042], [0097], and [0098]), and wherein the reducing the complexity comprises: determining second rank information and a second precoding matrix index for the aperiodic reporting 
As to claim 10, Zhang teaches generating, by a device comprising a processor (paragraphs [0019], [0106], and [0142]-[0145]), an aperiodic channel state information report based on selected data derived from a periodic channel state information report (Figs. 1 and 6, paragraphs [0042], [0095]-[0099], [0103], [0105], and [0138]); and facilitating, by the device, a transmission of the aperiodic channel state information report to a network device of a communications network (Figs. 1 and 6, paragraph [0100]).
	As to claim 11, Zhang further teaches that the periodic channel state information report comprises first channel state data of a channel, and wherein the generating the aperiodic channel state information report comprises generating second channel state data of the channel based on the selected data (Figs. 1 and 6, paragraphs [0042], [0095]-[0099], [0103], [0105], and [0138]).
	As to claim 12, Zhang further teaches that the first channel state data of the channel is used by the device for communication with the network device (Figs. 1 and 6, paragraphs [0042], [0095]-[0100], [0103], [0105], and [0138]).

Allowable Subject Matter
Claims 8, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei et al., US 2017/0164226, abstract, Fig. 7, paragraph [0058]
Ebrahimi Tazeh Mahalleh et al., US 2015/0016295, Fig. 3, paragraphs [0066]-[0068]
Yoshimoto et al., US 2017/0019163, Figs. 7 and 8
Rahman et al., US 2018/0138950, abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632